     Case: 1:20-cv-04270 Document #: 84 Filed: 05/24/21 Page 1 of 1 PageID #:490

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Illinois State Rifle Association, et al.
                                           Plaintiff,
v.                                                        Case No.: 1:20−cv−04270
                                                          Honorable Mary M. Rowland
Brendan F. Kelly, et al.
                                           Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 24, 2021:


       MINUTE entry before the Honorable Mary M. Rowland: Plaintiff's motion to
withdraw counsel [83] is granted. Attorney Martha Astor's appearance is terminated.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
